Case: 1:19-cv-01610 Document #: 159 Filed: 12/12/19 Page 1 of 1 PageID #:2094

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Christopher Moehrl, et al.
                                                 Plaintiff,
v.                                                             Case No.: 1:19−cv−01610
                                                               Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 12, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. Pursuant to the discussion held in open court and for the reasons stated on the
record, Plaintiffs' motion to lift the discovery stay [148] is granted in part and denied in
part as stated on the record. While the Court declines to lift the stay generally to allow full
discovery coordination with the action pending in Missouri, Plaintiff will be permitted to
serve document requests and Defendants will be required to provided written responses.
Defendants will not be required to produce responsive documents. Plaintiff's counsel may
participate in global discussions with the parties in the Missouri action regarding ESI
discovery, including search terms and appropriate document custodians. In addition, as
agreed, Defendants shall provide Plaintiff with documents produced in the Missouri action
and transcripts from the depositions in the Missouri action of any witness identified as a
potential witness in this case. Status hearing set for 2/19/2020 at 12:15 PM. Mailed
notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
